Calhoon, J.,
delivered the opinion of the court.
The bill in this record avers that “on the---day of ---, 18 — , the authorities who were at that time charged with the leasing of school lands did,” acting in virtue of the laws, “lease the following described land” (describing it). There is no averment showing when, by whom, or to whom the lease was made, nor of the time for which it was made, nor of the terms of the instrument, nor whether it was in force or had expired when the acts complained of were done. It then proceeds to charge “that some time after the execution of’ this said lease the lessee named therein assigned said lease, and since that date it (the said lease) has been the property of various and sundry parties, becoming on the-day of • — -,, 18 — , the property of defendant, W. C. Griffin;” and then it charges that “some time after becoming possessed of this said lease” he, regardless of the rights of the reversioners, but for his. sole profit, “did cut and remove the greater portion of the timber on said land,” whereby said land “is now left a barren waste,” without timber enough to support it if ever cultivated,, and that Griffin damaged the timber by boxing much of it for turpentine. The damage by the cutting is put at $5,000, and that by the boxing at $500. It is then averred that “complainant has no means of ascertaining the exact amount of the value' of the timber removed, nor the exact amount and value of the lumber into which this timber was converted, nor the exact amount and value of the turpentine and rosin removed from said land, except by means of a discovery by respondent and the appointment of a commissioner to take and state the account,” and that on final hearing decree be rendered that “complainant do have and recover” this value, with interest, and for general relief. This is substantially the whole bill, and the court sustained a demurrer to it, and dismissed it, but allowed sixty days to amend it. No amendment was made, but appeal was taken after the sixty-days leave expired.
Expressly declining to pass upon any other matter involved *4in this record, we hold that the demurrer was properly sustained to the bill, because it is too vague and indefinite to call for an answer.

Affirmed.